976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.George E. CARTER, Appellant,v.UNITED STATES of America.
No. 91-5384.
United States Court of Appeals, District of Columbia Circuit.
Aug. 19, 1992.Rehearing Denied April 29, 1993.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Appellant has failed to state a claim for false imprisonment under the Federal Tort Claims Act, 28 U.S.C. § 2680(h), because he has not identified an investigative or law enforcement officer of the United States government who allegedly falsely imprisoned him.   Moreover, as a person convicted in the District of Columbia Superior Court, appellant was committed to the custody of the United States Attorney, who acted within his authority to assign Carter to a federal prison.   See D.C.Code Ann. § 24-425.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.